Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Stein on 16 March 2022.

The application has been amended as follows: 

Claim 30, lines 11-12: 
while the depletion-mode switch is in a default-closed state that creates [[an]] the impedance mismatch between the rectifier and the antenna:

Claim 31: 
A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions for communication between a wireless-power receiver to a wireless power transmitter, that when executed by an electronic device with an antenna, a rectifier coupled to the antenna, and a depletion-mode switch coupled to the rectifier, the depletion-mode switch being configured to create an impedance mismatch or an impedance match between the rectifier and the antenna, and one or more processors
while the depletion-mode switch is in a default-closed state that creates [[an]] the impedance mismatch between the rectifier and the antenna: 
receiving, by the antenna of the wireless-power receiver, radio frequency (RF) signals as an alternating current from [[a]] the wireless power transmitter, wherein a first amount of the alternating current is reflected away from an input of the rectifier due to the impedance mismatch; 
while the impedance mismatch is present, providing a second amount of the alternating current to the depletion-mode switch to cause the depletion-mode switch to begin transitioning to an open state that creates the impedance match between the rectifier and the antenna; and 
while the depletion-mode switch is in the open state that creates the impedance match between the rectifier and the antenna: 
receiving, by the antenna of the wireless-power receiver, additional RF signals as an additional alternating current from the wireless power transmitter, wherein the additional alternating current flows through the input of the rectifier to be converted into direct current that is used to charge or power [[an]] the electronic device.

Reasons for Allowance
Claims 18-31, as filed 9 March 2022 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 18 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a method of power surge protection for a wireless power receiver comprising antenna, rectifier, and depletion-mode switch selective creating impedance mismatch and match between the rectifier and antenna, operating such that: "while the depletion-mode switch is in a default-closed state that creates 
Claims 19-29 are allowed for being dependent on claim 18.
Claim 30 recites a wireless-power receiver electronic device having essentially the same components operated in the same manner as recited in claim 18, and therefore overcomes the cited prior art of record for the same reasons applied above.
Claim 31 recites a non-transitory computer-readable storage medium executed by wireless-power receiver electronic device having essentially the same components to operate in the same manner as recited in claim 18, and therefore overcomes the cited prior art of record for the same reasons applied above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836